FILED
                             NOT FOR PUBLICATION                            APR 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN CARLOS CASTRO PALMA,                        No. 10-72674

               Petitioner,                       Agency No. A097-349-757

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Juan Carlos Castro Palma, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, see INS v.

Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Palma failed

to establish that he was or would be targeted on account of a protected ground in El

Salvador. See id. at 483-84; see also Dinu v. Ashcroft, 372 F.3d 1041, 1044-45

(9th Cir. 2004) (petitioner has the burden of showing a purported criminal

investigation has no “bona fide objective”).

      Substantial evidence supports the agency’s determination that Palma is not

entitled to CAT relief because he failed to establish it is more likely than not that

he would be tortured in El Salvador. See Silaya v. Mukasey, 524 F.3d 1066, 1073

(9th Cir. 2008).

      Palma’s request to file a replacement brief is granted. The brief submitted

on February 21, 2011 is deemed filed.

      PETITION FOR REVIEW DENIED.




                                           2                                     10-72674